      Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 1 of 14 PageID #:635




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION
    Pedro Tlapa Castillo,

                            Plaintiff,
                                                              Case No. 3:19-cv-50311
             v.
                                                              Judge Iain D. Johnston
    David Snyders,

                            Defendant,

       -------------------------------------------

    State of Illinois,

                             Intervenor.


                            MEMORANDUM OPINION AND ORDER

I. Background

          Stephenson County Sheriff David Snyders (“the Sheriff”), and his officers,

arrested Pedro Tlapa Castillo (“Tlapa”) 1 for violation of a local traffic law. Dkt. 18,

at 3. During booking, the Sheriff’s employees asked Tlapa where he was born. Dkt.

35, at 5. Tlapa responded that he was born in Mexico. Id. As the Sheriff’s

Department regularly does, id. at 4, it informed the Immigration and Customs

Enforcement (ICE) that it had detained an individual that had been born in a

foreign country. Id. at 5. Federal immigration officers at ICE then declared, through

a detainer form, an intent to take Tlapa into custody. Id. The Sheriff, acting on the

ICE detainer form, held Tlapa and transferred him into federal custody. Id.



1   Plaintiff’s counsel refers to Plaintiff as “Mr. Tlapa.” Dkt. 18, at 2.

                                                        1
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 2 of 14 PageID #:636




      Tlapa filed this action in state court, claiming false imprisonment, abuse of

process, and violations of both the Illinois Trust Act and the Illinois Constitution.

Dkt. 1-1, ¶ 1. Later, the Sheriff filed a notice of removal based on the Federal

Officer Removal Statute, 28 U.S.C. § 1442(a). Dkt. 1. Tlapa then moved the Court to

remand the case back to the Circuit Court of Stephenson County. For the reasons

set forth below the Court denies Tlapa’s motion to remand. The case will continue in

federal court.

II. Federal Officer Removal Statute

      The Federal Officer Removal Statute, 28 U.S.C. § 1442(a)(1), permits a

defendant to remove state litigation to federal court when the defendant is a federal

officer, or any person acting under a federal officer, “for any act under color of such

office.” Watson v. Philip Morris Cos., 551 U.S. 142, 145 (2007) (quoting 28 U.S.C. §

1442(a)(1)). “The party seeking removal bears the burden of establishing federal

jurisdiction.” Betzner v. Boeing Co., 910 F.3d 1010, 1014 (7th Cir. 2018). However,

in Watson, the Supreme Court instructed federal courts to “liberally construe

§ 1442(a).” Id. (citing Watson, 551 U.S. at 147).

      In interpreting the statute, federal courts should keep in mind the statutory

purpose of § 1442(a). Watson, 551 U.S. at 152. This includes the need to avoid any

state-court bias against federal defenses and to provide a federal forum to those

individuals entitled to assert a federal defense—like immunity. Id. But the “basic

purpose of the statute is to protect the Federal Government from the interference

with its ‘operations’ that would ensue” if a state tried federal officers and their



                                            2
    Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 3 of 14 PageID #:637




agents in state court for violations of state law that occurred while those officers

and agents performed their federal duty. Id. at 150 (quoting Willingham v. Morgan,

395 U.S. 402, 406 (1969)). 2

       To begin, the state court defendant need only follow the general pleading

requirements of Federal Rule of Civil Procedure 8(a) when filing a notice of removal.

Betzner, 910 F.3d at 1014. In Betzner, the Seventh Circuit explained that “the

standard in assessing removal allegations under § 1442 starts with Rule 8(a)’s short

and plain statement requirement.” Id. There, the district court remanded the case

because the removal notice failed to include “facts, supporting affidavits, or exhibits

supporting” the claims. Id. at 1013–14. But the Seventh Circuit held that the state

court defendant was not required to submit evidentiary support and was merely

required to follow the typical pleading standards laid out in Ashcroft v. Iqbal, 556

U.S. 662, 677–78 (2009). Betzner, 910 F.3d at 1014–15.

       Removal from state to federal court under the § 1442(a)(1) is proper when the

state court defendant (1) is a person within the meaning of § 1442; (2) was acting

under the United States, its agencies, or its officers; (3) was acting under color of



2The purpose of the statute is premised upon the archaic stereotype that agents of the
federal government will not get a fair shake in a local state court. Watson, 551 U.S. at 147–
52 (discussing history of the statute). Instead, according to the rationale, the federal agents
will get homered. Urban Dict. (1999–2020),
https://www.urbandictionary.com/define.php?term=homered (last visited Oct. 27, 2020).
Assuming the archaic stereotype to be correct (an assumption the Court is highly skeptical
of), to be candid, that purpose is not fulfilled by removal of a case from Stephenson County
to the United States District Court for the Northern District of Illinois in which the local
sheriff of Stephenson County is being sued in a local circuit court. But plain text trumps
purpose. INTL FCStone Fin. Inc. v. Jacobson, 950 F. 3d 491, 499 (7th Cir. 2020). As shown
in this order, the plain text of the removal statute as well as other statutes support
jurisdiction in this case.
                                              3
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 4 of 14 PageID #:638




federal authority; and (4) has a plausible federal defense. Id. (laying out the

statutory elements and noting that the federal defense need only be plausible). In

this case, Tlapa does not challenge the first element. Rather, he challenges removal

on the other three elements. Dkt. 18, at 4.

      A. “Acting Under” federal authority

      The second element of the federal officer removal test requires that the

person was “acting under the United States, its agencies, or its officers.” Betzner v.

Boeing Co., 910 F.3d 1010, 1014 (7th Cir. 2018). Much of the existing case law

interpreting what it means to act under federal authority deals with private persons

allegedly acting under the authority of a federal officer or agency. Here, the

individual claiming to have acted under federal authority is the Sheriff of

Stephenson County, Illinois. Dkt. 1. The distinction is noticeable. But if the Sheriff

acted within his lawful authority, it is a distinction without a difference. Nothing in

the statute or case law suggests that the Sheriff’s role as a public, rather than

private, actor would have changed the outcome of prior cases or led to a different

line or reasoning. Indeed, federal courts must construe the statute liberally, Watson,

551 U.S. at 147, and the need to provide a federal forum and ensure an absence of

state bias militates toward the application of existing private-actor precedent to this

case. See id. at 150–152.

      In Watson, the Supreme Court explained that acting under “typically involves

‘subjection, guidance, or control.’” Id. at 151 (quoting Webster’s New International

Dictionary 2765 (2d ed. 1953). Furthermore, the actions of the federal officer or



                                           4
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 5 of 14 PageID #:639




agent must have involved “an effort to assist, or to carry out, the duties or tasks of

the federal superior.” Id. at 152 (emphasis in original). The Court went on to

explain that highly regulated companies that merely comply with those regulations

have not acted under a federal officer or agency. Id. at 153. The Court could find no

evidence of delegation of any authority by the federal agency, and no evidence was

presented showing a special relationship—contractual, employer-employee,

principal-agent, or otherwise. Id. at 156. The underlying rationale is clear: When an

entity merely complies with existing federal regulatory requirements, no

relationship has been established. If that were enough, the scope of the statute

would expand to its breaking point. Instead, a relationship must be formed such

that the individual or company has agreed to act on behalf of the federal officer or

agency to further a federal purpose. Id. at 152 (“In our view, the help or assistance

necessary to bring a private person within the scope of the statute does not include

simply complying with the law.”) (emphasis in original).

      The Sheriff contends that, when he acted under the ICE detainer form, he

was acting at the “direction” of federal immigration officers. Dkt. 35, at 4–5. Tlapa

responds that the ICE detainers are mere requests and that the Sheriff was under

no legal obligation to comply. Dkt. 18, at 2. The Court does not see the need to

resolve this question. Nothing in the binding precedent or the relevant statutes

prevents voluntary agreements from bringing state defendants within the meaning

of § 1442(a)(1). Baker v. Atlantic Richfield Co., 962 F.3d 937, 942 n.1 (7th Cir. 2020).

Rather, the Supreme Court in Watson indicated that voluntary agreements could be



                                           5
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 6 of 14 PageID #:640




sufficient when it included “principal-agent” in the list of special relationships that

could give rise to removal. Watson, 551 U.S. at 156.

      The parties cite no cases of a principal-agent special relationship giving rise

to removal under § 1442, and the Court found none. Still, that the present case is

uncommon does not negate the Supreme Court’s instruction that such a

relationship can satisfy the requirement that a person acted under a federal officer

or agency. Given the instruction to construe § 1442(a)(1) liberally, Watson, 551 U.S.

at 147, the Court will look to any circumstances in which agency relationships

typically arise. The second and third restatements agree that agency relationships

are formed when one party manifests assent to act on behalf of a principal and

subject to its control, and that principal manifests assent to the relationship.

Restatement (Third) of Agency § 1.01 (2006); Restatement (Second) of Agency § 1

(1958). While contracts will often exist, agency relationships can nonetheless be

formed without the formalities of contract formation. Restatement (Third) of Agency

§ 1.01, cmt. d (2006).

      Here, the Sheriff has manifested a willingness to act on behalf of federal

authorities. He alleges that he “worked hand-in-hand” with ICE agents to help

them carry out their function as federal immigration officers. Dkt. 1, ¶ 5. The

Sheriff performed a task—the continued detention of a suspected undocumented

person—to afford ICE officers the chance to take the suspect into custody. In

performing this task, the Sheriff was acting on behalf of the ICE officers to

effectuate an objective of the federal government. Realistically, ICE officers cannot



                                           6
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 7 of 14 PageID #:641




be posted in every city and town, waiting to take future suspects into custody on a

moment’s notice. The formation of agreements with local authorities to temporarily

hold suspects allows ICE agents time to take them into custody. 8 C.F.R. § 287.7(a)

(explaining that local compliance with detainer requests allows DHS to take

custody of a suspected undocumented person “in situations when gaining immediate

physical custody is either impracticable or impossible”). Given these circumstances,

the Court is satisfied that the Sheriff has manifested an intent to act on behalf of

federal authorities to carry out their objective of enforcing federal immigration law.

      Still, the federal authorities must manifest their intent for the Sheriff to act

on their behalf. This requirement is easily satisfied here. Both parties agree that

ICE officers requested assistance from the Sheriff through the use of an ICE

detainer form. Dkt. 1, ¶5; Dkt. 18, at 2. The Sheriff contends that 8 U.S.C.

§ 1357(g)(10) authorized him to comply with the ICE detainer. Tlapa responds that

“[a]t most this provision authorizes states to choose whether to allow or require

their law enforcement officers to comply.” Dkt. 43, at 3 (citing United States v.

California, 921 F.3d 865, 887 (9th Circ. 2019)).

      For starters, the plain text of the statute applies to agreements with either

the State or “any political subdivision of the State.” 8 U.S.C. § 1357(g). Thus, the

implication that only the State, but not one of its subdivisions, can choose to comply

cannot be correct. As to the Sheriff’s contention that the statute authorized his

actions, the Sheriff does not allege that he entered into a formal written agreement,




                                           7
    Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 8 of 14 PageID #:642




as contemplated by § 1357(g). 3 Rather, the Sheriff alleges that the ICE detainer

request was valid without a formal written agreement and that he was authorized

to cooperate by § 1357(g)(10). That subsection does not require compliance with the

detainer form; it merely states that the statute does not prevent communication and

cooperation outside of a written agreement. Thus, to the extent that it matters, the

federal authorities were not operating outside their scope by issuing the ICE

detainer form. The Sheriff acted in response to a valid request by federal

authorities. That request manifested assent to the Sheriff acting on their behalf to

perform a federal function.

       To be sure, complying with a request seems less like taking direction than

complying with a regulatory requirement. But the fact that the Sheriff was

presented with a request is what causes his assent to result in the formation of a

special relationship. He had no duty to assist federal officers. He was not complying

with any regulation. He was agreeing to act on behalf of a federal agency when he

did not have to do so. Furthermore, the goal of the request was to effectuate a

federal function, the enforcement of immigration law. Although local law

enforcement may not be required to act as agents of the federal government, their

assistance is what allows ICE the chance to take custody of suspected

undocumented persons.



3The plain language of § 1357(g) indicates that the written agreements it contemplates are between
the state or state subdivision and the Attorney General. 8 U.S.C. § 1357(g). Other sections of that
statute refer to both the Attorney General and “the Service,” while § 1357(g) refers only to the
Attorney General. See, e.g., 8 U.S.C. § 1357(a). This indicates that Congress intended for the
Attorney General to handle § 1357(g) written agreements. Here, the Sheriff has not alleged any
communication with the Attorney General, let alone the existence of any written agreement.

                                                 8
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 9 of 14 PageID #:643




      Because the Sheriff has consented to act on behalf of ICE officers and at their

direction to hold suspects for a specific amount of time, and because those ICE

officers have requested the act, the parties formed a sufficient agency relationship

for the purpose of § 1442. The Sheriff “acted under” federal officers.

      Tlapa argues that even if the Sheriff acted under federal officers, his actions

should not qualify under § 1442 because they were not lawful. Dkt. 18, at 7. As the

argument goes, the Sheriff’s authority derives from state law and county ordinances

and he cannot act outside the bounds of that law. Id. Tlapa contends that the

Sheriff’s actions violated the Illinois Trust Act and were therefore unlawful. As

Tlapa notes, a state has the “exclusive” authority “to establish its expectations of

the law enforcement officers operating under its statutes.” Id. at 8 (quoting Lopez-

Aguilar v. Marion County Sheriff’s Department, 924 F.3d 375, 392 (7th Cir. 2019).

But those “expectations” cannot violate federal law. U.S. Const. art IV, cl. 2

(Supremacy Clause).

      Although Tlapa argues that the Sheriff could not have acted under color of

federal authority because his actions violated state law, the Court cannot make that

determination at this stage. It begs the same question as the Sheriff’s federal

defense. At the core of the Sheriff’s allegations is that his actions could not have

violated state law because any state law to the contrary is preempted by federal law

and is thus unconstitutional. Dkt. 1, ¶ 7. At this stage, where we adhere to standard

pleading requirements, Betzner, 910 F.3d at 1014–15, a determination of the merits

of the Sheriff’s defense would be improper. In this narrow context, the discussion of



                                           9
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 10 of 14 PageID #:644




whether the Sheriff’s actions were lawful must be confined to whether his federal

defense of preemption is plausible, which is discussed below in element four.

      B. Acting under color of federal law

      The third element of the federal officer removal test requires that the person

was acting under color of federal authority. Betzner v. Boeing Co., 910 F.3d 1010,

1015 (7th Cir. 2018). The Sheriff alleges that he did so act. Dkt. 1, ¶ 6; Dkt. 35, at 7.

This element is distinct from the previous in that it requires a causal connection

between the act complained of and the acts of the federal officer or agency. Betzner,

910, F.3d at 1015. For example, in Betzner, Boeing had properly alleged a causal

connection by claiming that it was under the “sole direction” of the U.S. Air Force

during the manufacturing process that allegedly caused the plaintiff’s illness. Id.

      Here, the Sheriff alleges that his actions to detain Tlapa are causally

connected to the ICE detainer request. Dkt. 1, ¶ 6; Dkt. 35, at 8 (“But for Sheriff

Snyders’ role in assisting DHS, Sheriff Snyders would not have detained Tlapa on

an Immigration Detainer.”). In reply, Tlapa argues that the Sheriff was not acting

pursuant to any written agreement. Tlapa points out that “DHS’s own guidance

regarding cooperation under § 1357(g)(10) indicates that § 1357(g)(8) only applies to

formal, written § 1357(g) agreements.” Dkt. 35, at 8. Tlapa further contends that if

§ 1357(g)(10) were read to allow the Sheriff to arrest individuals for civil

immigration violations, the training and supervision requirements of the rest of §

1357(g) would be rendered superfluous. Id at 7–8. That may be so, but the plain

language of the statute allows for just that.



                                           10
  Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 11 of 14 PageID #:645




      Nothing in this subsection shall be construed to require an agreement
      under this subsection in order for any officer or employee of a State or
      political subdivision of a State—(A) to communicate with the Attorney
      General regarding the immigration status of any individual, including
      reporting knowledge that a particular alien is not lawfully present in
      the United States; or (B) otherwise to cooperate with the Attorney
      General in the identification, apprehension, detention, or removal of
      aliens not lawfully present in the United States.

§ 1357(g)(10). Without binding precedent to the contrary, the Court takes Congress

at its word. The federal immigration officers were authorized to communicate and

cooperate with the Sheriff notwithstanding any lack of a written agreement.

      Tlapa points to Davila v. North Regional Joint Police Board, 370 F. Supp. 3d

498, 552 (W. D. Pa. 2019). There, the Western District of Pennsylvania opined that

“it strikes the Court as a perverse reading of § 1357 to suggest that a local law

enforcement officer acts under federal authority whenever the local officer responds

to an informal request.” The court continued, “Otherwise, a state officer would need

only to ask permission from an ICE agent to assist with arresting suspected

deportable aliens and that local officer would then essentially have all of the powers

and immunities of a federal agent enforcing civil immigration laws.” Id. That case

was in the context of a § 1983 claim, not an invocation of a removal statute.

Furthermore, such slippery slope arguments cannot succeed in the face of clear

statutory language that allows for communication and cooperation outside of a

formal written agreement. Hypotheticals do not trump unambiguous statutory text.

      On the other end of the spectrum is In re NSA Telecommunications Records

Order Litigation, 483 F. Supp. 3d 934 (N.D. Cal. 2007). There, plaintiffs sued

Verizon and AT&T in state court for allegedly disclosing call records to the National

                                          11
   Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 12 of 14 PageID #:646




Security Agency (NSA), which allegedly violated state law. Id. at 937. Verizon and

AT&T removed to federal court. Part of the plaintiffs’ allegations included that

AT&T made the telephone records available to the NSA voluntarily and that “[t]hey

were not provided under the compulsion of any legal process such as a warrant,

court order or subpoena.” Id. at 944. Still, the court held that the

telecommunications companies were acting under federal officers and under the

color of their authority because, in part, the companies acted to assist those federal

authorities to carry out an objective of the NSA. Id. at 945 (noting that the

companies “voluntarily acted as agents for the NSA’s purpose” and not for their own

benefit). Though in a different context, the facts before the Court present similar

circumstances. Here, the Sheriff alleges that he acted under federal agents for a

federal purpose and that such actions were under color of federal authority. Like

AT&T and Verizon, the Sheriff acted voluntarily to assist federal authorities in the

completion of their function and those actions are the causally connected to

Plaintiff’s claims.

       Because the gravamen of Tlapa’s claims against the Sheriff arise from the

Sheriff’s actions to assist federal authorities in their federal objective, the Sheriff

has sufficiently alleged that he acted under color of federal authority.

       C. Federal Defense

       In addition to the statutory requirements detailed above, Article III of the

U.S. Constitution requires, as a fourth element, that state court defendants

plausibly allege a federal defense to maintain removal to federal court under §



                                            12
  Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 13 of 14 PageID #:647




1442(a)(1). Ruppel v. CBS Corp., 701 F.3d 1176, 1180 (7th Cir. 2012) (noting that

“[t]his requirement creates Article III jurisdiction”). Alleging the federal defense

provides the district court with “the federal law under which the action against the

officer arises.” Id. (quoting Mesa v. California, 489 U.S. 121, 136 (1989)). This acts

as an exception to the well-known rule from Louisville & Nashville Railroad Co. v.

Mottley, 211 U.S. 149 (1908), which established the requirement that the federal

question arise from the well-pleaded complaint. Ruppel, 701 F.3d at 1180. But to

reiterate, the defense need not be proved on the merits. The state defendant is only

required to plausible allege a federal defense. Betzner v. Boeing Co., 910 F.3d 1010,

1014 (7th Cir. 2018).

      Here, the Sheriff argues that the Illinois Trust Act is preempted by federal

law. Specifically, he alleges the authority to control immigration is vested solely in

the federal government. Dkt. 1, ¶ 7. The Sheriff points to Arizona v. United States,

567 U.S. 387 (2012) for the proposition that the states are preempted from

“directing state and local officers as to when it is appropriate to arrest aliens on the

basis of removability.” Dkt. 1, ¶ 7. Although the Court understand that Arizona

involved different circumstances, the Sheriff’s allegations of preemption are

sufficient to provide him a federal forum to hear his federal defense. The bar is not

high, the Sheriff need only allege a plausible federal defense. He has done so.

      Tlapa argues that the Sheriff’s preemption defense is not plausible because

(1) the Illinois Trust Act does not regulate immigration, (2) federal law does not

require compliance with detainer requests, and (3) any requirement to comply with



                                           13
    Case: 3:19-cv-50311 Document #: 54 Filed: 10/27/20 Page 14 of 14 PageID #:648




detainer requests would violate anticommandeering doctrine. Dkt. 18, at 9. Tlapa’s

arguments are not persuasive. These arguments draw the Court into a discussion of

the merits of the Sheriff’s preemption challenge. Such discussion is improper at this

stage. Under § 1442(a)(1), the Court asks only whether the alleged federal defense

is plausible, not whether it is correct. 4 The Court is “concerned with who makes the

ultimate determination, not what that determination will be.” Betzner, 910 F.3d at

1015 (quoting Ruppel v. CBS Corp., 701 F.3d 1176, 1182 (7th Cir. 2012)).

III. Conclusion

       For the reasons set forth above, Tlapa’s motion to remand [17] is denied. The

Sheriff’s allegations are sufficient to confer jurisdiction on this Court. The Court

notes that the Sheriff’s preemption claim is already being litigated in federal court

in this same district before Judge Reinhard in case number 3:20-cv-50094.

Therefore, by November 13, 2020, the parties are directed to submit position

memoranda identifying the best procedure to reach a just, speedy, and inexpensive

determination of these actions. The memoranda should be filed in both cases.



Date: October 27, 2020

                                                                 ___________________________
                                                                  Honorable Iain D. Johnston
                                                                 United States District Judge




4The Sheriff also argued for a qualified immunity defense. However, such defense was not alleged in
the Sheriff’s notice of removal and is not necessary for the resolution of this motion.

                                                14
